Citation Nr: 1325420	
Decision Date: 08/12/13    Archive Date: 08/16/13

DOCKET NO.  10-05 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left shoulder disability.

2.  Entitlement to service connection for right shoulder disability.


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to January 1994.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A Board hearing was held at the RO in October 2012.

At the October 2012 hearing, the Veteran's representative requested a copy of the claims file.  The record reflects that the RO furnished the requested items to the representative several days after the hearing. 

The appeal is being REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

At the October 2012 hearing the Veteran clarified through his representative that he was claiming recurrent dislocations of both shoulders related to service.  Service treatment records document treatment on a number of occasions and include references to injury while playing basketball.  

The examiner (an ARNP) who conducted an April 2008 VA examination indicated that she was unable to offer an etiology opinion without resort to speculation.  Among the stated reasons for being unable to offer an opinion, the examiner commented that there was no objective evidence of a chronic shoulder condition during service and also no objective evidence of dislocation at the time of the April 2008 examination.  

However, the Veteran has since testified that he does in fact have bilateral shoulder disorders which result in recurrent dislocations.  He further testified that he was told to make an appointment for a VA consultation within a few months and that surgery was being contemplated.  Under the circumstances, the Board believes that another VA examination is warranted to fully assist the Veteran. 

The Board acknowledges that the Veteran's representative has also requested both direct and secondary service connection theories be considered as may be appropriate depending on the RO's determination regarding the shoulders.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action to obtain and associate with the claims file all pertinent VA medical records since 2008, to specifically include any records documenting recent treatment to include surgical consultations. 

2.  After completion of the above, the Veteran should be scheduled for a VA examination of the shoulders by an appropriate medical doctor.  

It is imperative that the claims file be made available to the examiner for review in conjunction with the examination.  Any medically indicated tests should be conducted.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a)  Is a diagnosis of current left shoulder disability, to include recurrent dislocations, warranted?

b)  If so, is it at least as likely as not (a 50 percent or greater probability) that such left shoulder disability is causally related to service?

c)  Is a diagnosis of current right shoulder disability, to include recurrent dislocations, warranted?

d)  If so, is it at least as likely as not (a 50 percent or greater probability) that such right shoulder disability is causally related to service?

e)  If the examiner finds that there is current disability of both shoulders, but that only one shoulder disability is directly related to service, then the examiner should also respond to the following:

     i)  is it at least as likely as not (a 50 percent or greater probability) that the shoulder found to be unrelated to service is proximately due to the shoulder which has been found to be directly related to service?

     ii)  )  is it at least as likely as not (a 50 percent or greater probability) that the shoulder found to be unrelated to service has been aggravated by the shoulder which has been found to be directly related to service?

The examiner should offer a complete rationale for all opinions with appropriate discussion of pertinent service treatment records and findings on current examination.  

3.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the claims (to include, if appropriate, a secondary theory of service connection).  The RO should issue an appropriate supplemental statement of the case and give the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



